Citation Nr: 0804142	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-01 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (also claimed as memory loss).


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1990 to 
December 1993 including service during the Southwest Asia 
theater of operations.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

In May 2005 and April 2006, the Board remanded the appeal for 
further development.  As noted in the April 2006 remand, the 
Board observes that the veteran's memory loss is part and 
parcel of the psychiatric disorder.  Thus, the Board has 
recharacterized the issue as listed on the title page.


FINDINGS OF FACT

1.  The February 2000 Board decision, which denied the claims 
of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, and a disorder 
characterized by memory loss, is final.

2.  The evidence received since that time includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims.

3.  Resolving all doubt in the veteran's favor, the evidence 
tends to corroborate one of his claimed stressors and shows 
that he has PTSD as the result of such stressor.





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and memory loss.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  The criteria for establishing service connection for PTSD 
are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  In light of the favorable determination no further 
discussion of VCAA compliance is needed at this time.

II.  New and Material Evidence

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO originally denied service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), and a disorder characterized by memory loss 
in an August 1994 rating decision.  The claims were also 
denied in a March 1995 rating decision under the provisions 
of 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 
(2007).  In a February 2000 decision, the Board denied 
service connection for the disorders.  The veteran was 
notified of the decision later that month.  Neither the 
veteran nor the Board requested reconsideration of the 
decision.  Thus, the February 2000 Board decision is final.  
See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 
20.1100(a) (2007).  Therefore, new and material evidence is 
needed to reopen the claims.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Accordingly, VA must review all of the evidence received 
since the February 2000 Board decision in order to determine 
whether the claim may be reopened.  See Hickson, 12 Vet. App. 
at 251.  That decision reflects that the Board denied the 
claim because there was no evidence of a current disability.  
Thus, the evidence needed to reopen the claim is evidence 
that tends to show that the veteran currently has a 
psychiatric disorder and that it had its onset during service 
or is otherwise related to service.

The pertinent evidence received since that time consists of 
an October 2006 VA medical record, which shows that the 
veteran has been diagnosed with PTSD apparently due to 
experiences during service in the Persian Gulf War.  
Additionally, the veteran has submitted statements describing 
his in-service stressors.  The Board finds that the above 
evidence relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim.  Thus, 
this evidence is new and material and the claim is reopened.  
38 C.F.R. § 3.156(a).  

III.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  If the veteran did not engage in combat, or if the 
claimed stressor is not related to combat, corroborating 
evidence of the stressor having actually occurred is 
required.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2007).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In this case, the veteran's claimed stressors relate to his 
period of service in the Persian Gulf.  His DD Form 214 shows 
that he served as a hygiene equipment operator and received 
the Southwest Asia Service Medal with 3 stars.  He had 5 
months and 3 days of foreign service.  His service personnel 
records show he participated in Operations Desert Shield and 
Desert Storm.

The veteran has claimed several in-service stressors, 
including seeing dead Iraqis.  In this regard, a July 1993 
record of marriage counseling while the veteran was in 
service reflects the veteran's report of seeing burning and 
decomposing bodies in Iraq.  Therefore, resolving all doubt 
in the veteran's favor, the evidence tends to corroborate one 
of his claimed stressors.

As for the medical evidence, the record previously showed 
that the veteran had a diagnosis of depressive disorder.  
However, an October 2006 VA treatment note reflects a change 
in diagnosis to that of PTSD.  Following an examination of 
the veteran, the examiner concluded that the veteran met the 
diagnostic criteria for PTSD due, in part, to his claimed in-
service stressor of seeing dead bodies.  Thus, resolving all 
doubt in the veteran's favor, the evidence shows that he has 
PTSD as the result of such stressor.

In light of the above, the Board finds that the veteran did 
experience a stressor which caused his PTSD.  Thus, 
entitlement to service connection for PTSD is warranted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD (also claimed as memory loss), is 
reopened.

Service connection for PTSD is granted.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


